 ASSN. FOR RETARDED CITIZENS (OPPORTUNITIES UNLIMITED) 463 Association for Retarded Citizens Employees Union, NYSUT, AFT (AFLŒCIO) and New York State Association for Retarded Children, Inc., Niag-ara County Chapter, d/b/a Opportunities Unlimited of Niagara. Case 3ŒCBŒ6109 January 26, 1999 DECISION AND ORDER BY MEMBERS FOX, LIEBMAN, AND HURTGEN Upon a charge filed by New York State Association for Retarded Children, Inc., Niagara County Chapter, d/b/a Opportunities Unlimited of Niagara (the Employer or Opportunities Unlimited of Niagara) on June 8, 1992,1 the General Counsel of the National Labor Relations Board issued a complaint on July 31 against the Respon-dent, Association For Retarded Citizens Employees Un-ion, NYSUT, AFT (AFLŒCIO) (the Respondent or the Union), alleging that it had engaged in certain unfair la-bor practices affecting commerce within the meaning of Section 8(b)(1)(A) and Section 2(6) and (7) of the Na-tional Labor Relations Act.  Copies of the complaint and notice of hearing were served on the Respondent and the Charging Party.  The Respondent filed a timely answer denying the commission of any unfair labor practices. On December 11, the Charging Party, the Respondent, and the General Counsel filed a motion to transfer pro-ceeding to the Board and a stipulation of facts.  They agreed that the charge and the affidavit of service of the charge, complaint and notice of hearing and affidavit of service of the complaint, answer and affidavit of service of the answer, and the stipulation of facts with attached exhibits, constitute the entire record in this case, and that no oral testimony is necessary or desired by any of the parties.  The parties waived a hearing, the making of findings of fact and conclusions of law by an administra-tive law judge, and the issuance of a decision by an ad-ministrative law judge.  On February 11, 1993, the Dep-uty Executive Secretary, by direction of the Board, is-sued an order granting the motion, approving the stipula-tion, and transferring the proceeding to the Board.  The Charging Party and the General Counsel thereafter filed briefs. On the entire record in the case, the Board makes the following FINDINGS OF FACT I.  JURISDICTION The Employer, Opportunities Unlimited of Niagara, a not-for-profit corporation with an office and place of business in Niagara Falls, New York, and eight other locations in Niagara County, New York, is engaged in providing habilitative and rehabilitative services to men-tally retarded persons in Niagara County, New York.  The Employer, in the course and conduct of its business operations, derives gross revenues in excess of $250,000, and has purchased and received at its Niagara County facilities goods and materials valued in excess of $50,000 directly from places located outside the State of New York.  We find that Opportunities Unlimited of Niagara is an employer engaged in commerce within the meaning of Section 2(2), (6), and (7) of the Act.  We further find that the Respondent is a labor organization within the meaning of Section 2(5) of the Act.                                                                                                                      1 All dates are in 1992 unless otherwise noted. II.  ALLEGED UNFAIR LABOR PRACTICES The issues presented are whether the Respondent vio-lated Section 8(b)(1)(A) of the Act by: (1) failing to no-tify nonmember unit employees of their Beck2 rights; (2) informing nonmember employees that they are required, under threat of discharge and as a condition of employ-ment, to join the Union and sign a dues-checkoff authori-zation form; and (3) maintaining an unlawful union-security clause. A.  Facts Since February 1989, the Respondent has been the des-ignated exclusive collective-bargaining representative of the unit employees employed at the Employer™s facilities in Niagara County, New York.  The Respondent and the Employer have been parties to successive collective-bargaining agreements, the most recent of which is effec-tive from February 25, 1992, to February 24, 1995.  The collective-bargaining agreement contains a union-security clause. The parties have stipulated that since about May 6, 1992, the Respondent has failed to provide notice to nonmember unit employees of their rights under Beck to object to joining the Union and to paying dues for non-representational activities. The parties have further stipu-lated that about June 4, 1992, the Respondent hand de-livered a letter to nonmember unit employees requiring, under threat of discharge and as a condition of employ-ment, that nonmember employees join the Union and submit dues-checkoff forms. B.  Contentions of the Parties3 1. The General Counsel The General Counsel argues that a union™s duty of fair representation and the Supreme Court™s decision in Chi-cago Teachers Union Local 1 v. Hudson4 require that a union, when it seeks to require employees to pay dues and fees under a union-security clause, notify nonmem-ber unit employees of their rights under Beck.  The Gen-eral Counsel asserts that such notice is necessary to per-mit employees to make an informed decision with re-spect to the exercise of their Beck rights.  The General Counsel further asserts that the Respondent violated long-standing Board precedent when it threatened em- 2 Communications Workers v. Beck, 487 U.S. 735 (1988).  3 The Respondent did not file a brief. 4 475 U.S. 292 (1986). 327 NLRB No. 88  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 464 ployees that they would be discharged unless they joined 
the Union and signed a du
es-checkoff authorization 
form.  The General Counsel additionally argues that the 

Respondent™s maintenance of its union-security clause is 
unlawful because the clause requires that employees 
maintain membership in good standing.  The General 
Counsel reasons that the clause may mislead employees 

to believe that actual membership in the Union is re-
quired, rather than the payment of periodic dues and fees, 
in contravention of the Supreme Court™s decision in 
NLRB v. General Motors Corp.,
 373 U.S. 734 (1963).   
2. The Employer  
The Employer asserts that the Respondent, in its letter 
distributed to employees on June 4, failed to inform em-

ployees of their 
Beck rights, and further failed to inform 
them of their rights under 
General Motors
 to refrain from 
union membership and to be required only to pay the 
equivalent of union dues.  The Employer argues that the 
Respondent violated Section 8(b)(1)(A) of the Act by 
failing to inform employees of these rights, and by 
threatening employees with di
scharge unless they joined 
the Union and signed a du
es-checkoff authorization 
form.  The Employer further ar
gues that the parties™ un-
ion-security clause is unlawf
ul because it does not reflect 
the right of employees under 
General Motors
 to refrain 
from union membership. 
C.  Discussion 
In Communications Workers v. Beck
, supra, the Su-
preme Court held that the National Labor Relations Act 

does not permit a collective-
bargaining representative, 
over the objection of dues-paying nonmember employ-
ees, to expend funds collect
ed under a union-security 
agreement on activities unrelated to collective-bargain-

ing, contract administration, or grievance adjustment.
5  In 
California Saw & Knife Works
, 320 NLRB 224 (1995), 
enfd. sub nom. 
Machinists v. NLRB
, 133 F.3d 1012 (7th 
Cir. 1998), cert. denied sub nom. 
Strang v. NLRB
, 525 
U.S. 813 (1998), the Board found that the union violated 
its duty of fair representati
on by failing to provide notice 
of 
Beck rights to unit employees covered by a union-
security agreement who were not members of the union.  
The Board held that: 
 [W]hen or before a union seeks to obligate an em-
ployee to pay fees and dues under a union-security 
clause, the union should inform the employee that he 
has the right to be or remain a nonmember and that 
nonmembers have the right (1) to object to paying for 
union activities not germane to the union™s duties as 
bargaining agent and to obtain a reduction in fees for 

such activities; (2) to be given sufficient information to 
enable the employee to intelligently decide whether to 
                                                          
                                                           
5 487 U.S. at 752Œ754.  
object; and (3) to be apprised of any internal union pro-
cedures for filing objections.
6    The Board further clarified 
that if a nonmember em-
ployee chooses to file a 
Beck
 objection, the employee 
must be apprised of the following additional information 

by the union: the percentage of the reduction in fees for 
objecting nonmembers, the basis for the union™s calcula-
tion, and the right to challenge these figures.
7  The pur-
pose for providing objectors with this additional informa-
tion is to allow an employee 
to decide whether there is 
any reason to mount a challenge to the union™s dues-

reduction calculations.
8 The Board explained that these notice requirements 
furnish significant protection to the interests of the indi-

vidual nonmember unit employee vis-à-vis 
Beck rights, 
without compromising the countervailing collective in-
terests of bargaining unit em
ployees in ensuring that 
every unit employee contributes 
to the cost of collective 
bargaining. The Board further emphasized that a union is 

afforded a wide range of re
asonableness under the duty 
of fair representation in satisfying its notice obligation.
9  A union meets its notice obligation as long as it has taken 

reasonable steps to ensure that all employees whom the 

union seeks to obligate to pay dues under a union-
security clause are given notice of their 
Beck
 rights.
10 The parties™ stipulation establishes that when the Re-
spondent directed nonmember employees by its letter of 

June 4 to join the Union and sign a dues-checkoff au-
thorization, and thereby sought to obligate them to pay 
fees and dues under the unio
n-security clause, the Re-
spondent failed concomitantly to notify these nonmem-

ber employees of their 
Beck rights.  The Respondent ac-
cordingly  failed to comply with the rule set forth in 

California Saw & Knife Works
 requiring that 
Beck notice 
be given to an employee when or before a union seeks to 
obligate that employee to pay fees and dues under a un-
ion-security clause, and accordingly violated Section 
8(b)(1)(A) of the Act.  320 NLRB at 233. 
The parties™ stipulation further establishes that the Re-
spondent, by its June 4 letter, required that nonmember 

employees, under threat of discharge and as a condition 
of employment, join the Union and submit dues-checkoff 
forms.  The Board has long held that a union violates 
Section 8(b)(1)(A) of the Ac
t by threatening employees 
with discharge unless they join the union and execute a 

dues-checkoff authorization form.  
Hampton Merchants
 Assn., 151 NLRB 1307, 1308 (1965); 
Boilermakers Lo-
cal 374 (Combustion Engineering)
, 284 NLRB 1382, 
1390 (1987), enfd. 852 F.2d 1353 (D.C. Cir. 1988); 
Pa-
perworkers Local 710 (Stone Container)
, 308 NLRB 95 
 6 California Saw & Knife Works
, supra, 320 NLRB at 233. 
7 Id. 
8 Id., 320 NLRB at 239-240.  
9 Id., 320 NLRB at 235. 
10 Id., 320 NLRB at 233. 
 ASSN. FOR RETARDED CITIZENS (OPPORTUNITIES UNLIMITED) 465 (1992).  We accordingly find that the Respondent vio-
lated Section 8(b)(1)(A) by communicating such a threat 
to nonmember unit employees in its letter of June 4. 
Finally, we address the complaint allegation that the 
Respondent violated Section 8(b)(1)(A) of the Act by 

maintaining a union-security clause in its collective-
bargaining agreement with the Employer.  The General 
Counsel and the Employer argu
e that the union-security 
clause, which requires that employees become and re-
main members in good standing in the Union, is unlawful 

on its face.11  They argue that th
e maintenance of a un-
ion-security clause is unla
wful, unless the clause ex-
pressly explains the Supreme Court™s interpretation of 
Section 8(a)(3) of the Act.  In   
NLRB v. General Motors
 Corp.,
 supra, 373 U.S. 734, the Court held that under 
Section 8(a)(3) the only ﬁmembershipﬂ that a union can 

require is the payment of fees and dues, and thus that the 
membership that may be required ﬁas a condition of em-
ployment is whittled down to its financial core.ﬂ Id. at 
742. 
The Supreme Court by unanimous decision in 
Marquez v. Screen Actors Guild
, 525 U.S. 33 (1998), 
recently rejected the argumen
t presented here asserting 
the facial invalidity of the 
union-security clause.  The 
Court in 
Marquez
 explained that Section 8(a)(3) of the 
Act permits unions and employers to negotiate an agree-
ment that requires union ﬁmembershipﬂ as a condition of 

employment for all employees.
12  The Court held that a 
union does not breach ﬁits duty of fair representation 

when it negotiates a union security clause that tracks the 

language of Section 8(a)(3) without explaining, in the 
                                                          
                                                           
11 The union-security clause provides, in pertinent part:  
 The Agency agrees, as a condition 
of employment . . . that all 
employees covered by this Agreement shall become members of 
the Union within thirty (30) calenda
r days of the effective date of 
this Agreement and as a condition of employment maintain their 
membership in the Union in good standing; all new members 
covered by this Agreement shal
l become members in good stand-
ing within thirty (30) calendar days from the date they first com-
menced work. . . . Refusal of an
 employee to comply with [this 
provision] shall be considered by the parties as just cause for dis-
charge. 12 Sec. 8(a)(3) provides in pertinent part:Š 
It shall be an unfair labor practice for an employerŠ 
(3) by discrimination in regard to hire or tenure of employment . . . 
to encourage or discourage membership in any labor organization: 
Provided
, That nothing in this subchapter, 
or in any other statute of the 
United States, shall preclude an employer from making an agreement 
with a labor organization . . . to require as a condition of employment 
membership therein on or after the 
thirtieth day following the beginning 
of such employment or the effective 
date of such agreement, whichever 
is the later . . . .  
Provided further, That no employer shall justify any 
discrimination against an employee for nonmembership in a labor or-
ganization (A) if he has reasonabl
e grounds for believing that such 
membership was not available to the employee on the same terms and 
conditions generally applicable to ot
her members, or (B) if he has rea-
sonable grounds for believing that 
membership was denied or termi-
nated for reasons other than the failure of the employee to tender the 
periodic dues and the initiation fees uniformly required as a condition 
of acquiring or retaining membership[.] 
agreement, this Court™s interpretation of that language.ﬂ
13  The Court clarified that by 
tracking the statutory ﬁmem-
bershipﬂ language, a union-s
ecurity clause incorporates 
all of the refinements and rights that have become asso-
ciated with the language of Section 8(a)(3) under 
Gen-
eral Motors 
and 
Beck.  We accordingly find, in light of 
the Supreme Court™s 
pronouncement in 
Marquez
, that the 
complaint allegation here that the Respondent maintained 
an unlawful union-security cl
ause is without merit, be-
cause the clause at issue tracks the ﬁmembershipﬂ lan-
guage of Section 8(a)(3) of the Act.  For these reasons 
we shall dismiss the complaint allegation. 
CONCLUSIONS OF LAW 
1.  New York State Associa
tion for Retarded Children, 
Inc., Niagara County Chapter, d/b/a Opportunities 
Unlimited of Niagara is an employer engaged in com-
merce within the meaning of S
ection 2(2), (6), and (7) of 
the Act. 
2.  Respondent Association for Retarded Citizens Em-
ployees Union, NYSUT, AFT (AFLŒCIO) is a labor or-
ganization within the meaning of Section 2(5) of the Act. 
3. By engaging in the following conduct, the Respon-
dent has engaged in unfair labor practices affecting 

commerce within the meaning 
of Section 8(b)(1)(A) and 
Section 2(6) and (7
) of the Act: by failing to notify non-
member unit employees of their 
Beck rights at the time it 
sought to obligate them to pay fees and dues under the 

union-security clause; and by threatening nonmember 
employees with discharge 
unless they became members 
of the Union and signed 
dues-checkoff authorization 
forms. 
4.  The Respondent has not otherwise violated the Act 
as alleged in the complaint. 
REMEDY 
Having found that the Respondent has engaged in cer-
tain unfair labor practices, we
 shall order it to cease and 
desist and to take certain a
ffirmative action designed to 
effectuate the policies of the Act.  In accordance with 
California Saw
, we shall order the Respondent to notify 
all bargaining unit employees of their rights under 
Beck and General Motors
.  The Beck notice shall contain suf-ficient information, for 
each accounting period covered 
by the complaint, to enable those employees to decide 
intelligently whether to object.  See, e.g., 
California Saw
, supra, 320 NLRB at 253.  With respect to those employ-
ees whom the Respondent initially sought to obligate to 
pay dues or fees under the union-security clause on or 
after May 6, 1992, who with reasonable promptness after 
receiving their notices, elect 
nonmember status and make 
Beck objections with respect 
to one or more of the ac-
counting periods covered by the complaint, we shall or-
der the Respondent, in the compliance stage of the pro-
ceeding, to process their objec
tions, nunc pro tunc, as it 
 13 Id., 320 NLRB at 2240.  
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 466 would otherwise have done, in accordance with the prin-
ciples of California Saw.
  The Respondent shall then be 
required to reimburse the objecting nonmember employ-

ees for the reduction in their dues and fees, if any, for 
nonrepresentational activities that occurred during the 
accounting period or periods c
overed by the complaint in 
which they have objected.
14  Interest on the amount of 
proportionate back dues and f
ees owed to objectors shall 
be computed in the manner prescribed in 
New Horizons
 for the Retarded
, 283 NLRB 1173 (1987).   
ORDER The National Labor Relations Board orders that the 
Respondent, Association For Retarded Citizens Employ-

ees Union, NYSUT, AFT (A
FLŒCIO), Niagara Falls, 
New York, its officers, agents
, and representatives, shall 
1.  Cease and desist from 
(a) Threatening employees with discharge if they do 
not become members of the Union and sign dues-
checkoff authorization forms. 
(b) Failing to notify nonmember unit employees of 
their 
Beck and 
General Motors
 rights when it first seeks 
to obligate them to pay f
ees and dues under a union-
security clause. 
(c) In any like or related manner restraining or coerc-
ing employees in the exercise
 of the rights guaranteed 
them by Section 7 of the Act. 
2.  Take the following affi
rmative action necessary to 
effectuate the policies of the Act. 
(a)  Notify all bargaining unit employees in writing of 
their rights under 
Communications Workers v. Beck
, 487 
U.S. 735 (1988), including that they have the right to be 

or remain nonmembers and that nonmembers have the 
right to object to paying for union activities not germane 
to the union™s duties as bargaining agent, and to obtain a 
reduction in fees for such activities.  In addition, this 

notice must include sufficient information to enable the 
employee to intelligently decide whether to object, as 
                                                          
 14 The General Counsel alleged, and the parties stipulated, that the 
Respondent has not given 
Beck or 
General Motors
 notice to employees 
since on or about May 6, 1992.  B
ecause the complaint allegation fo-
cuses on events that happened after that date, we shall confine the re-
imbursement remedy to employees 
who were initially subjected to union security on or after May 6, 1992.  On the other hand, we shall 

order the Respondent to give notices to all bargaining unit employees 
irrespective of when they were initially subjected to union security.  
This remedial action is required by 
California Saw and the Board™s 
companion decision in 
Paperworkers Local 1033 (Weyerhaeuser Paper 
Co.), 320 NLRB 349 (1995), revd. on other grounds sub nom. 
Buzenius
 v. NLRB, 124 F.3d 788 (6th Cir. 1997),
 vacated 525 U.S. 979 (1998). It 
is designed to ensure that all un
it employees will have knowledge of 
their rights, for future exercise if 
they wish.  The class to which notice 
is required is broader than the cl
ass for which make-whole relief is 
provided, consistent with the dis
tinction normally made in Board prac-
tice between the obligation of an unfair labor practice violator to make 
whole victims of proven unfair labor 
practices and the violator™s obliga-tion to notify employees of the 
rights that were violated.  
Teamsters 
Local 435 (Beverage
 Distribution Corp.),
 327 NLRB No. 87, slip op. at 
4 fn. 16 (Jan. 26, 1999
). well as a description of any internal union procedures for 
filing objections. 
(b)  Process the objections of nonmember bargaining 
unit employees whom the Respondent initially sought to 
obligate to pay dues or fees under the union-security 
clause on or after May 6, 1
992, in the manner prescribed 
in the remedy section of this decision.   
(c)  Reimburse with interest nonmember bargaining 
unit employees who file objections under 
Communica-
tions Workers v. Beck
, supra, with the Respondent for 
any dues and fees exacted fr
om them for nonrepresenta-
tional activities, in the manner prescribed in the remedy 
section of this decision. 
(d)  Within 14 days after se
rvice by the Region, post at 
its business office and meeting hall copies of the attached 

notice marked ﬁAppendix.ﬂ
15  Copies of the notice, on 
forms provided by the Regional Director for Region 3, 
after being signed by the Respondent™s authorized repre-

sentative, shall be posted by the Respondent immediately 
upon receipt and maintained 
for 60 consecutive days in 
conspicuous places including 
all places where notices to employees and members are customarily posted.  Rea-

sonable steps shall be taken to ensure that the notices are 
not altered, defaced, or cove
red by any other material. 
(e) Within 21 days after service by the Region, file 
with the Regional Director 
a sworn certification of a re-
sponsible official on a form provided by the Region at-

testing to the steps that the Respondent has taken to 
comply. 
 MEMBER HURTGEN, concurring. 
In Marquez v. Screen Actors Guild, 
525 U.S. 813
 (1998), the Supreme Court held that maintenance of a 

union-security clause which tracks the language of the 
National Labor Relations Act (NLRA) does not breach a 
union™s duty of fair representation.  As the concurrence 
makes clear, the Court did 
not decide whether such a 
clause is a violation of the NLRA.  119 S.Ct. at 304.  
However, in the NLRA cases involving these types of 
issues, the Board has applied the principles of the duty of 
fair representation.
16  Thus, under current Board law, 
there is no basis for finding a violation of the NLRA.   
I recognize that the clause herein reads in terms of 
ﬁmembership 
in good standing
ﬂ (emphasis added).  This 
language goes beyond the wording of the statute.  How-
ever, the clause in Marquez also had ﬁgood standingﬂ 
language.  Further, the General Counsel does not argue 
that this language warrants a different result, and he does 
not point to any constitutional provisions or bylaws un-
der which ﬁgood standingﬂ is defined in ways that go 
beyond the payment of dues and fees.  Accordingly, I do 
                                                          
 15 If this Order is enforced by a j
udgment of a United States Court of 
Appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
16 See California Saw & Knife Works
, 320 NLRB 224 (1995).   
 ASSN. FOR RETARDED CITIZENS (OPPORTUNITIES UNLIMITED) 467 not pass on issues that would be raised if there were such 
a contention and showing. 
 APPENDIX 
NOTICE TO EMPLOYEES AND MEMBERS 
POSTED BY ORDER OF THE 
NATIONAL LABOR RELATIONS BOARD 
An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-

lated the National Labor Relation
s Act and has ordered us to 
post and abide by this notice. 
 WE WILL NOT threaten employees with discharge if 
they do not become members of the Union and sign 
dues-checkoff authorization forms. 
WE WILL NOT fail to notify employees of their 
Beck rights when we first seek to obligate them to pay fees and 

dues under a union-security clause. 
WE WILL NOT in any like or related manner restrain 
or coerce you in the exercise 
of rights guaranteed you by 
Section 7 of the Act.  
WE WILL notify all bargaining unit employees in 
writing of their rights under 
Communications Workers v.
 Beck, 487 U.S. 735 (1988), including that they have the 
right to be or remain nonmembers and that nonmembers 
have the right to object to paying for union activities not 
germane to the union™s duties as bargaining agent and to 
obtain a reduction in fees for such activities.  In addition, 
this notice will include sufficient information to enable 
the employee to intelligently decide whether to object, as 

well as a description of any internal union procedures for 
filing objections. 
WE WILL process the 
Beck objections of nonmember 
bargaining unit employees whom we initially sought to 

obligate to pay dues or fees under the union-security 
clause on or after May 6, 1992.  
WE WILL reimburse with interest nonmember bar-
gaining unit employees who file objections under 
Com-munications Workers v. Beck
, 487 U.S. 735 (1988), with 
us for any dues and fees exacted from them for nonrepre-
sentational activities for each accounting period since 
May 6, 1992. 
 ASSOCIATION FOR RETARDED CITIZENS 

EMPLOYEES UNION, NYSUT, AFT (AFLŒ
CIO) 
 